COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER OF REINSTATEMENT AND WITHDRAWAL OF ABATEMENT ORDER

Appellate case name:      Ismael Aguilar Alarcon v. The State of Texas

Appellate case number:    01-14-00760-CR

Trial court case number: 1225411

Trial court:              185th District Court of Harris County

       We abated this case by order of February 12, 2015 due to a failure of appellant to file a
compliant brief. A compliant brief was filed by appellant on February 12, 2015.
        Accordingly, we WITHDRAW our February 12, 2015 order of abatement and reinstate
this case on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 13, 2015